DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The independent claim(s) 1, 10 and 19 recite(s) a method, system and storage medium that discusses the use of RFID technology to detect tag location and signal strengths. The claims are directed to the technology behind how tags are identified, and recited in a way in which the technology is at the forefront.  
Dependent claims 2 and 3 include additional limitations that associate the tag identification with inventory count in retail environments, and inventory management, without integration with technology is considered an abstract idea. Under Step 2A Prong 2, the dependent claims are integrated with the technology of claim 1 to make the claims eligible. 
Examiner wanted to give notice that when considering amendments, care should be taken to include enough of the technological features to remain patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 8, 10-14, 16, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0321352 A1 Troy et al in view of US 2018/0137460 A1 Stiefel et al.

Regarding claim 1, Troy teaches a method utilizing radio-frequency identification (RFID) technology (Troy Abstract, RFID tags to scan and estimate pose), comprising: 
detecting, via an antenna of a RFID reader, a first signal from an electronic tag during a first time period, wherein the RFID reader is positioned in a first RFID orientation during the first time period (Troy Para. [0020] the directional scanner is an RFID reader, and multiple tags are presented across the scanned area; Para. [0024-0025] the scanner is able to move, and therefore scans two different regions, which would give a first signal, the two different positions shown in Fig. 1 (116 and 118), cannot be scanned at the same time, and therefore are done one after another); 
detecting, via the antenna of the RFID reader, a second signal from the electronic tag during a second time period, wherein the RFID reader is positioned in a second RFID orientation during the second time period (Troy Para. [0020] the directional scanner is an RFID reader, and multiple tags are presented across the scanned area; Para. [0024-0025] the scanner is able to move, and therefore scans two different regions, which would give a first signal, the two different positions shown in Fig. 1 (116 and 118), cannot be scanned at the same time, and therefore are done one after another); 
measuring variance of received signal strength between the first signal and the second signal from the electronic tag (Troy Para. [0038-0039] the position of the scanner to the tags will receive different strengths); 
determining an orientation of the electronic tag relative to the antenna of the RFID reader based in part on one or more of the variance of the received signal strength, the first RFID orientation, or the second RFID orientation (Troy Para. [0038-0039] the different orientations of the scanner are associated with the different strengths of signals); 
and identifying a location of the electronic tag based in part on the orientation of the electronic tag relative to the antenna of the RFID reader (Troy Para. [0046-0049] determining the position using a three point algorithm to determine distance and angle from tag to scanner). 
Troy fails to explicitly disclose the RFID technology being used for inventory management, and the electronic tags being an electronic product code (EPC) tag.
Stiefel is in the field of RFID technology (Stiefel Para. [0016] RFID reader reads a tag) and teaches the RFID technology being used for inventory management (Stiefel Para. [0016] management of retail product inventory using tags and RFID readers), and the electronic tags being an electronic product code (EPC) tag (Steifel Para. [0016] tag may be EPC tags; Para. [0025-0026] EPC tag on products to identify). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID technology used in Troy with the inventory management, and EPC tags used in Steifel. The motivation for doing so would be to provide an accurate representation of the items scanned within the store, without the need for personal to physically count which requires a lot of time, and may not be accurate (Steifel Para. [0013-0015]).

Regarding claim 2, modified Troy teaches the method of claim 1. Troy fails to explicitly disclose further comprising: outputting an inventory count associated with the EPC tag in a zone of interest. Steifel teaches further comprising: outputting an inventory count associated with the EPC tag in a zone of interest (Steifel Para. [0011] counting of retail items is performed using tag readers, and tagged items within a retail environment). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID method of Troy with the counting of Steifel. The motivation for doing so would be to provide an accurate representation of the items scanned within the store, without the need for personal to physically count which requires a lot of time, and may not be accurate (Steifel Para. [0013-0015]).

Regarding claim 3, modified Troy teaches the method of claim 2. Troy fails to explicitly disclose wherein the zone of interest is one of a front-end sales floor or a stockroom in a retail store. Steifel teaches wherein the zone of interest is one of a front-end sales floor or a stockroom in a retail store (Steifel Para. [0012] tag reader located on a sales floor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID method of Troy with the front-end sales floor scanning of Steifel. The motivation for doing so would be to provide an accurate representation of the items scanned within the store, without the need for personal to physically count which requires a lot of time, and may not be accurate (Steifel Para. [0013-0015]).

Regarding claim 4, modified Troy teaches the method of claim 1, wherein identifying the location of the EPC tag based in part on the orientation of the EPC tag relative to the antenna of the RFID reader is performed by generating virtual shielding to separate zones of physical space (Troy Para. [0061-0069] the orientation of the tag relative to the reader is determined based on strength of signal, but it is also corrected using a transformation matrix, which is an algorithm that takes into account the coordinate system and adjusts information).

Regarding claim 5, modified Troy teaches the method of claim 1, wherein the first RFID orientation during the first time period and the second RFID orientation during the second time period are determined based in part on one or more sensors associated with the RFID reader (Troy Para. [0019] the positioning uses orientation of the tag in association with the reader).

Regarding claim 7, modified Troy teaches the method of claim 1, wherein measuring the variance of received signal strength between the first signal and the second signal from (Troy Para. [0020] the directional scanner is an RFID reader, and multiple tags are presented across the scanned area; Para. [0024-0025] the scanner is able to move, and therefore scans two different regions, which would give a first signal, the two different positions shown in Fig. 1 (116 and 118), cannot be scanned at the same time, and therefore are done one after another); determining a received signal strength of the second signal (Troy Para. [0020] the directional scanner is an RFID reader, and multiple tags are presented across the scanned area; Para. [0024-0025] the scanner is able to move, and therefore scans two different regions, which would give a first signal, the two different positions shown in Fig. 1 (116 and 118), cannot be scanned at the same time, and therefore are done one after another); and determining the variance of the received signal strength between the received signal strength of the first signal and the received signal strength of the second signal (Troy Para. [0038-0039] the position of the scanner to the tags will receive different strengths).

Regarding claim 8, modified Troy teaches the method of claim 7, further comprising: determining a plurality of variance values from a plurality of received signal strength readings of the first signal and a plurality of received signal strength readings of the second signal; and determining an average of the plurality of variance values as the variance of the received signal strength between the first signal and the second signal (Troy Para. [0049] scaling factors are used with calibration and attenuation profiles to adjust for possible changes from a singular tag to obtain a more accurate result).

Regarding claim 10, Troy teaches an apparatus utilizing radio-frequency identification (RFID) technology (Troy Abstract, RFID tags to scan and estimate pose), comprising: 
a memory configured to store instructions (Troy Para. [0046] processor with a memory to store and execute the instructions); 
a processor communicatively coupled with the memory, the processor configured to execute the instructions (Troy Para. [0046] processor with a memory to store and execute the instructions) to: 
detect, at an antenna of a RFID reader, a first signal from an electronic tag during a first time period, wherein the RFID reader is positioned in a first RFID orientation during the first time period (Troy Para. [0020] the directional scanner is an RFID reader, and multiple tags are presented across the scanned area; Para. [0024-0025] the scanner is able to move, and therefore scans two different regions, which would give a first signal, the two different positions shown in Fig. 1 (116 and 118), cannot be scanned at the same time, and therefore are done one after another); 
detect, at the antenna of the RFID reader, a second signal from the electronic tag during a second time period, wherein the RFID reader is positioned in a second RFID orientation during the second time period (Troy Para. [0020] the directional scanner is an RFID reader, and multiple tags are presented across the scanned area; Para. [0024-0025] the scanner is able to move, and therefore scans two different regions, which would give a first signal, the two different positions shown in Fig. 1 (116 and 118), cannot be scanned at the same time, and therefore are done one after another); 
measure variance of received signal strength between the first signal and the second signal from the electronic tag (Troy Para. [0038-0039] the position of the scanner to the tags will receive different strengths); 
determine an orientation of the electronic tag relative to the antenna of the RFID reader based in part on one or more of the variance of the received signal strength, the first RFID orientation, or the second RFID orientation (Troy Para. [0038-0039] the different orientations of the scanner are associated with the different strengths of signals); 
and identify a location of the electronic tag based on the orientation of the electronic tag relative to the antenna of the RFID reader (Troy Para. [0046-0049] determining the position using a three point algorithm to determine distance and angle from tag to scanner). 
Troy fails to explicitly disclose the RFID technology being used for inventory management, and the electronic tags being an electronic product code (EPC) tag.
Stiefel teaches the RFID technology being used for inventory management (Stiefel Para. [0016] management of retail product inventory using tags and RFID readers), and the electronic tags being an electronic product code (EPC) tag (Steifel Para. [0016] tag may be EPC tags; Para. [0025-0026] EPC tag on products to identify). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID technology used in Troy with the inventory management, and EPC tags used in Steifel. The motivation for doing so would be to (Steifel Para. [0013-0015]).

Regarding claim 11, modified Troy teaches the apparatus of claim 10. Troy fails to explicitly disclose wherein the processor is further configured to execute the instructions to: output an inventory count associated with the EPC tag in a zone of interest. Steifel teaches wherein the processor is further configured to execute the instructions to: output an inventory count associated with the EPC tag in a zone of interest (Steifel Para. [0011] counting of retail items is performed using tag readers, and tagged items within a retail environment). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID method of Troy with the counting of Steifel. The motivation for doing so would be to provide an accurate representation of the items scanned within the store, without the need for personal to physically count which requires a lot of time, and may not be accurate (Steifel Para. [0013-0015]).

Regarding claim 12, modified Troy teaches the apparatus of claim 11. Troy fails to explicitly disclose wherein the zone of interest is one of a front-end sales floor or a stockroom in a retail store. Steifel teaches wherein the zone of interest is one of a front-end sales floor or a stockroom in a retail store (Steifel Para. [0012] tag reader located on a sales floor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID method of Troy with the front-end sales (Steifel Para. [0013-0015]).

Regarding claim 13, modified Troy teaches the apparatus of claim 10, wherein identifying the location of the EPC tag based in part on the orientation of the EPC tag relative to the antenna of the RFID reader is performed by generating virtual shielding to separate zones of physical space (Troy Para. [0061-0069] the orientation of the tag relative to the reader is determined based on strength of signal, but it is also corrected using a transformation matrix, which is an algorithm that takes into account the coordinate system and adjusts information).

Regarding claim 14, modified Troy teaches the apparatus of claim 10, wherein the first RFID orientation during the first time period and the second RFID orientation during the second time period are determined based in part on one or more sensors associated with the RFID reader (Troy Para. [0019] the positioning uses orientation of the tag in association with the reader).

Regarding claim 16, modified Troy teaches the apparatus of claim 10, wherein the processor configured to execute the instructions to measure variance of received signal strength between the first signal and the second signal from the EPC tag further comprises: determine a received signal strength of the first signal (Troy Para. [0020] the directional scanner is an RFID reader, and multiple tags are presented across the scanned area; Para. [0024-0025] the scanner is able to move, and therefore scans two different regions, which would give a first signal, the two different positions shown in Fig. 1 (116 and 118), cannot be scanned at the same time, and therefore are done one after another); determine a received signal strength of the second signal (Troy Para. [0020] the directional scanner is an RFID reader, and multiple tags are presented across the scanned area; Para. [0024-0025] the scanner is able to move, and therefore scans two different regions, which would give a first signal, the two different positions shown in Fig. 1 (116 and 118), cannot be scanned at the same time, and therefore are done one after another); and determine the variance of the received signal strength between the received signal strength of the first signal and the received signal strength of the second signal (Troy Para. [0038-0039] the position of the scanner to the tags will receive different strengths).

Regarding claim 17, modified Troy teaches the apparatus of claim 16, wherein the processor is further configured to execute instructions to: determine a plurality of variance values from a plurality of received signal strength readings of the first signal and a plurality of received signal strength readings of the second signal; and determine an average of the plurality of variance values as the variance of the received signal strength between the first signal and the second signal (Troy Para. [0049] scaling factors are used with calibration and attenuation profiles to adjust for possible changes from a singular tag to obtain a more accurate result).

Regarding claim 19, Troy teaches a computer readable medium utilizing radio- frequency identification (RFID) technology (Troy Abstract, RFID tags to scan and estimate pose; Para. [0046] instructions on a storage medium), comprising code for: 
detecting, at an antenna of a RFID reader, a first signal from an electronic tag during a first time period, wherein the RFID reader is positioned in a first RFID orientation during the first time period (Troy Para. [0020] the directional scanner is an RFID reader, and multiple tags are presented across the scanned area; Para. [0024-0025] the scanner is able to move, and therefore scans two different regions, which would give a first signal, the two different positions shown in Fig. 1 (116 and 118), cannot be scanned at the same time, and therefore are done one after another); 
detecting, at the antenna of the RFID reader, a second signal from the electronic tag during a second time period, wherein the RFID reader is positioned in a second RFID orientation during the second time period (Troy Para. [0020] the directional scanner is an RFID reader, and multiple tags are presented across the scanned area; Para. [0024-0025] the scanner is able to move, and therefore scans two different regions, which would give a first signal, the two different positions shown in Fig. 1 (116 and 118), cannot be scanned at the same time, and therefore are done one after another); 
measuring variance of received signal strength between the first signal and the second signal from the electronic tag (Troy Para. [0038-0039] the position of the scanner to the tags will receive different strengths); 
determining an orientation of the electronic tag relative to the antenna of the RFID reader based in part on one or more of the variance of the received signal strength, the first RFID orientation, or the second RFID orientation (Troy Para. [0038-0039] the different orientations of the scanner are associated with the different strengths of signals); 
and identifying a location of the electronic tag based on the orientation of the electronic tag relative to the antenna of the RFID reader (Troy Para. [0046-0049] determining the position using a three point algorithm to determine distance and angle from tag to scanner).
Troy fails to explicitly disclose the RFID technology being used for inventory management, and the electronic tags being an electronic product code (EPC) tag.
Stiefel teaches the RFID technology being used for inventory management (Stiefel Para. [0016] management of retail product inventory using tags and RFID readers), and the electronic tags being an electronic product code (EPC) tag (Steifel Para. [0016] tag may be EPC tags; Para. [0025-0026] EPC tag on products to identify). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID technology used in Troy with the inventory management, and EPC tags used in Steifel. The motivation for doing so would be to (Steifel Para. [0013-0015]).

Regarding claim 20, modified Troy teaches the computer readable medium of claim 19. Troy fails to explicitly disclose further comprising code for: outputting an inventory count associated with the EPC tag in a zone of interest. Steifel teaches further comprising code for: outputting an inventory count associated with the EPC tag in a zone of interest (Steifel Para. [0011] counting of retail items is performed using tag readers, and tagged items within a retail environment). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID method of Troy with the counting of Steifel. The motivation for doing so would be to provide an accurate representation of the items scanned within the store, without the need for personal to physically count which requires a lot of time, and may not be accurate (Steifel Para. [0013-0015]).

Regarding claim 21, modified Troy teaches the computer readable medium of claim 19, wherein identifying the location of the EPC tag based in part on the orientation of the EPC tag relative to the antenna of the RFID reader is performed by generating virtual shielding to separate zones of physical space (Troy Para. [0061-0069] the orientation of the tag relative to the reader is determined based on strength of signal, but it is also corrected using a transformation matrix, which is an algorithm that takes into account the coordinate system and adjusts information).

Claim 6, 9, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0321352 A1 Troy et al in view of US 2018/0137460 A1 Stiefel et al. and in further view of US 2018/0338217 A1 Sadr et al.

Regarding claim 6, modified Troy teaches the method of claim 5. Troy fails to explicitly disclose wherein the one or more sensors associated with the RFID reader are one or more of a three dimensional (3D) accelerometer, 3D gyroscope, or a compass. Sadr is in the field of using RFID technology (Sadr Para. [0055] location information using RFID technology) and teaches wherein the one or more sensors associated with the RFID reader are one or more of a three dimensional (3D) accelerometer, 3D gyroscope, or a compass (Sadr Para. [0080-0081] sources of location tracking may involve accelerometer, gyroscope or compass). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID readers of Troy with the one or more sensors of Sadr. The motivation for doing so would be to provide additional measurement sources, which help enhance and assist in establishing location, and more accurate readings are always desirable (Sadr Para. [0080]).

Regarding claim 9, modified Troy teaches the method of claim 1. Troy fails to explicitly disclose wherein determining the orientation of the EPC tag relative to the antenna of the RFID reader comprises using a machine learning based model that develops (Sadr Para. 0175-0179] machine learning implemented to optimize the reading, and certain inspect may be given more weight), the inputs to the machine learning based model comprising one or more of: location of the RFID reader (Sadr Para. [0105] the location estimate may be further processed through machine learning; Para. [0071] location of RFID sensor); orientation of the RFID reader; antenna polarization of the antenna of the RFID reader; antenna gain of the antenna of the RFID reader; transmission power of the RFID reader; sensitivity of a receiver of the RFID reader; received signal strength indicator (RSSI); time of reading the EPC tag (Sadr Para. [0069] time of reading); item information of an item to which the EPC tag is attached; an attachment technique of the EPC tag; size of the EPC tag; type of the EPC tag; last known location of the EPC tag; or last predicted orientation of the EPC tag. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID technology of Troy with the machine learning of Sadr. The motivation (Sadr Para. [0179] applying machine learning techniques help achieve better performance).

Regarding claim 15, modified Troy teaches the apparatus of claim 14. Troy fails to explicitly disclose wherein the one or more sensors associated with the RFID reader are one or more of a three dimensional (3D) accelerometer, 3D gyroscope, or a compass. Sadr teaches wherein the one or more sensors associated with the RFID reader are one or more of a three dimensional (3D) accelerometer, 3D gyroscope, or a compass (Sadr Para. [0080-0081] sources of location tracking may involve accelerometer, gyroscope or compass). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID readers of Troy with the one or more sensors of Sadr. The motivation for doing so would be to provide additional measurement sources, which help enhance and assist in establishing location, and more accurate readings are always desirable (Sadr Para. [0080]).

Regarding claim 18, modified Troy teaches the apparatus of claim 10. Troy fails to explicitly disclose wherein the processor configured to determine the orientation of the EPC tag relative to the antenna of the RFID reader further comprises executing the instructions to use a machine learning based model that develops weightings between different inputs, the inputs to the machine learning based model comprising one or more of: location of the RFID reader; orientation of the RFID reader; antenna polarization of the antenna of the RFID reader; antenna gain of the antenna of the RFID reader; (Sadr Para. 0175-0179] machine learning implemented to optimize the reading, and certain inspect may be given more weight), the inputs to the machine learning based model comprising one or more of: location of the RFID reader (Sadr Para. [0105] the location estimate may be further processed through machine learning; Para. [0071] location of RFID sensor); orientation of the RFID reader; antenna polarization of the antenna of the RFID reader; antenna gain of the antenna of the RFID reader; transmission power of the RFID reader; sensitivity of a receiver of the RFID reader; received signal strength indicator (RSSI); time of reading the EPC tag (Sadr Para. [0069] time of reading); item information of an item to which the EPC tag is attached; an attachment technique of the EPC tag; size of the EPC tag; type of the EPC tag; last known location of the EPC tag; or last predicted orientation of the EPC tag. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID technology of Troy with the machine learning of Sadr. The motivation for doing so would be to take already established input values, and improve on their accuracy and performance (Sadr Para. [0179] applying machine learning techniques help achieve better performance).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687